Exhibit 10.3

AMENDMENT NO. 1
TO

THIRD AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT

This AMENDMENT NO. 1 TO THIRD AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT
(this “Amendment”) dated as of January 25, 2019, is entered into among
SAExploration, Inc., a Delaware corporation (the “Borrower”), the Guarantors
party hereto, the Lenders party hereto, and Cantor Fitzgerald Securities, as
administrative agent and collateral agent for the Lenders (in such capacities,
the “Agent”), and amends that certain Third Amended and Restated Credit and
Security Agreement dated as of September 26, 2018, entered into among the
Borrower, the Guarantors party thereto, the Lenders party thereto and Agent (the
“Agreement”).  Capitalized terms used herein and not otherwise defined herein
shall have the meanings ascribed to them in the Agreement.

WITNESSETH:

WHEREAS, the Borrower has requested that the Lenders amend the Agreement to
effect the changes described below; and

WHEREAS, the Lenders party hereto constituting the “Required Lenders” have
agreed to so amend the Agreement subject to the terms and conditions hereof.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which is hereby acknowledged), the
parties hereto hereby agree as follows:

1.Amendment.  The following defined term in Schedule 1.1a to the Agreement is
hereby amended and restated as follows:

“Excluded Accounts” means, as to any Loan Party, all Deposit Accounts (i) used
solely for payroll and/or accrued employee benefits, (ii) used solely for
employee benefit plans, or (iii) that do not hold, in the aggregate, more than
$25,000.00 at any time.

 

2.Conditions Precedent.  As a condition to the effectiveness of this Amendment,
the Agent and the Lenders party hereto shall have received the following (in the
case of Clause (b) below, concurrently with the effectiveness of this
Amendment):

 

a)this Amendment, duly executed by the Borrower, the Guarantors, the Required
Lenders and the Agent;

 

b)the Borrower shall have obtained the necessary amendments under the Term
Documents and the Convertible Notes Documents in a manner similar to the
amendment in Section 1 of this Amendment, each in form and substance
satisfactory to the Agent and the Required Lenders, duly executed, and in full
force and effect; and

 

c)payment of all costs and expenses of the Agent and Lenders (i) incurred by or
on behalf of the Agent or Lenders (including reasonable attorneys’ fees and
expenses) arising under or in connection with the preparation, execution and
delivery of this Amendment, and (ii) outstanding on the date hereof (to the
extent that such costs and expenses are reimbursable and/or payable under the
Agreement and/or the other Loan Documents).

 

3.Confirmation of Compliance with Section 15.1 of the Agreement.  The Borrower
and the Lenders party hereto hereby confirm that all of the actions required to
be taken by the Lenders and Borrower pursuant to Section 15.1 of the Agreement
have been taken in accordance with the provisions of such Section.  The Borrower
confirms that this Amendment is permitted under the Agreement, the Intercreditor
Agreement and the Junior Documents (as defined in the Intercreditor Agreement).

 

--------------------------------------------------------------------------------

 

4.Representations and Warranties.  Each of the Loan Parties hereby represents
and warrants that the execution and delivery of this Amendment and, after giving
effect to the amendments contained herein, the performance by each of them of
their respective obligations under the Agreement, in each case, are within its
powers, have been duly authorized, are not in contravention of applicable law or
the terms of its operating agreement or other organizational documents and
except as have been previously obtained, do not require the consent or approval
of any governmental body, agency or authority, and this Amendment and the
Agreement (as amended hereby) will constitute the valid and binding obligations
of the Loan Parties, as applicable, enforceable in accordance with their terms,
except as enforcement thereof may be limited by applicable bankruptcy,
reorganization, insolvency, moratorium, fraudulent conveyance, ERISA or similar
laws affecting the enforcement of creditors’ rights generally and by general
principles of equity (whether enforcement is sought in a proceeding in equity or
at law).

5.Reference to and Effect on the Agreement.  Each of the Loan Parties hereby
reaffirms, confirms, ratifies, covenants, and agrees to be bound by each of its
covenants, agreements, and obligations under the Agreement (as amended hereby),
and each other Loan Document previously executed and delivered by it.  Each
reference in the Agreement to “this Agreement” or “the Loan Agreement” shall be
deemed to refer to the Agreement after giving effect to this Amendment.  This
Amendment is a Loan Document.

6.Execution in Counterparts.  This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute but one and the same agreement.  Delivery of an
executed counterpart of a signature page to this Amendment by telecopier or
electronic mail shall be effective as delivery of a manually executed
counterpart of this Amendment.

7.Direction; Indemnity; Expenses.  Each of the Lenders party hereto (which
collectively constitute the Required Lenders) hereby (i) authorizes and directs
the Agent to execute and deliver this Amendment, and (ii) acknowledges and
agrees that the foregoing directed action constitutes a direction from the
Lenders under Article 17 of the Agreement, including, without limitation,
Section 17.1 and Section 17.3 of the Agreement.  The Borrower, the Guarantors
party hereto and the Lenders party hereto expressly agree and confirm that the
Agent’s right to indemnification, as set forth in Sections 11.3 and 17.5 of the
Agreement shall apply with respect to any and all losses, claims, liabilities
costs and expenses that the Agent suffers, incurs or is threatened with relating
to actions taken or omitted by the Agent (in accordance with the Agreement) in
connection with this Amendment and any other documents contemplated hereby.  The
Borrower hereby agrees to pay on demand all costs and expenses in accordance
with Section 19.9 of the Agreement, in each case, incurred in connection with
the preparation, negotiation and execution of this Amendment and all related
documents.

8.Governing Law.  This Amendment shall be a contract made under and governed by
the laws of the State of New York without giving effect to its principles of
conflicts of laws.

9.Guarantors Consent and Acknowledgement.  The Guarantors, for value received,
hereby consent to the Borrower’s execution and delivery of this Amendment, and
the performance by the Borrower of its agreements and obligations
hereunder.  This Amendment and the performance or consummation of any
transaction that may be contemplated under this Amendment, shall not limit,
restrict, extinguish or otherwise impair the Guarantors’ liabilities and
obligations to Agent and/or Lenders under the Loan Documents (including without
limitation the Guaranteed Obligations).  Each of the Guarantors acknowledges and
agrees that (i) the Guaranty to which such Guarantor is a party remains in full
force and effect and is fully enforceable against such Guarantor in accordance
with its terms and (ii) it has no offsets, claims or defenses to or in
connection with the Guaranteed Obligations, all of such offsets, claims and/or
defenses are hereby waived.

[Signature Pages Follow]

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered under seal as of the date first above written.

 

BORROWER:

 

 

 

SAEXPLORATION, INC.

 

 

 

 

 

 

By:

 

/s/Brent Whiteley

Name:

 

Brent Whiteley

Title:

 

Chief Financial Officer, General Counsel and Secretary

 

 

 

 

 

 

GUARANTORS:

 

 

 

SAEXPLORATION HOLDINGS, INC.

 

 

 

 

 

 

By:

 

/s/Brent Whiteley

Name:

 

Brent Whiteley

Title:

 

Chief Financial Officer, General Counsel and Secretary

 

 

 

 

 

 

SAEXPLORATION SUB, INC.

 

 

 

By:

 

/s/Brent Whiteley

Name:

 

Brent Whiteley

Title:

 

Chief Financial Officer, General Counsel and Secretary

 

 

 

NES, LLC

 

 

 

 

 

 

By:

 

/s/Brent Whiteley

Name:

 

Brent Whiteley

Title:

 

Chief Financial Officer, General Counsel and Secretary

 

 

 

SAEXPLORATION SEISMIC SERVICES (US), LLC

 

 

 

 

 

 

By:

 

/s/Brent Whiteley

Name:

 

Brent Whiteley

Title:

 

Chief Financial Officer, General Counsel and Secretary

 

 

 

[Signature Page to Amendment No. 1 to Third Amended and Restated Credit and
Security Agreement]

 

--------------------------------------------------------------------------------

 

 

AGENT:

 

 

 

 

 

 

CANTOR FITZGERALD SECURITIES, as Agent

 

 

 

By:

 

/s/James A. Buccola

Name:

 

James Buccola

Title:

 

Head of Fixed Income

 

[Signature Page to Amendment No. 1 to Third Amended and Restated Credit and
Security Agreement]

 

--------------------------------------------------------------------------------

 

 

LENDERS:

 

 

 

 

 

 

WHITEBOX ASYMMETRIC PARTNERS, L.P.

 

 

 

 

 

 

By:

 

/s/Mark Strefling

Name:

 

Mark Strefling

Title:

 

Chief Executive Officer and General Counsel

 

 

 

 

 

 

WHITEBOX MULTI-STRATEGY PARTNERS, L.P.

 

 

 

 

 

 

By:

 

/s/Mark Strefling

Name:

 

Mark Strefling

Title:

 

Chief Executive Officer and General Counsel

 

 

 

 

 

 

WHITEBOX CREDIT PARTNERS, L.P.

 

 

 

 

 

 

By:

 

/s/Mark Strefling

Name:

 

Mark Strefling

Title:

 

Chief Executive Officer and General Counsel

 

 

 

[Signature Page to Amendment No. 1 to Third Amended and Restated Credit and
Security Agreement]

 

--------------------------------------------------------------------------------

 

 

 

 

1992 MSF INTERNATIONAL LTD.

 

 

 

 

 

 

By: Highbridge Capital Management, LLC as Trading Manager and not in its
individual capacity

 

 

 

 

 

 

By:

 

/s/Johnathan Segal

Name:

 

Johnathan Segal

Title:

 

Managing Director

 

 

 

 

 

 

1992 TACTICAL CREDIT MASTER FUND, L.P.

 

 

 

 

 

 

By: Highbridge Capital Management, LLC as Trading Manager and not in its
individual capacity

 

 

 

 

 

 

By:

 

/s/Johnathan Segal

Name:

 

Johnathan Segal

Title:

 

Managing Director

 

[Signature Page to Amendment No. 1 to Third Amended and Restated Credit and
Security Agreement]